Citation Nr: 1232244	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-38 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post right shoulder arthroscopy, subacromial decompression, labral debridement and large rotator cuff tear repair (claimed as right shoulder injury). 

2.  Entitlement to service connection for status post right shoulder arthroscopy, subacromial decompression, labral debridement and large rotator cuff tear repair (claimed as right shoulder injury). 

 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Although the RO has determined that new and material evidence has been submitted to reopen the claim for service connection for status post right shoulder arthroscopy, subacromial decompression, labral debridement and large rotator cuff tear repair (claimed as right shoulder injury), the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In August 2012, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

The reopened claim of entitlement to service connection for status post right shoulder arthroscopy, subacromial decompression, labral debridement and large rotator cuff tear repair (claimed as right shoulder injury) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in August 2005, the RO denied the Veteran's claim for service connection for a right shoulder injury.  The Veteran did not appeal this determination within one year of being notified.


2.  The evidence associated with the claims file subsequent to the August 2005 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a right shoulder disability, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied the Veteran's claim for service connection for a right shoulder injury is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).




Analysis

The Veteran's claim for service connection for a right shoulder injury was originally denied in an August 2005 RO rating decision, based on a finding that there was no evidence that the Veteran's current right shoulder symptoms were related to the documented in-service injury to the right shoulder.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in September 2008.

At the time of the August 2005 denial, the evidence of record included service treatment records showing that the Veteran was seen for complaints of right shoulder pain after lifting an air conditioner in January 1978.  He was diagnosed with a muscle strain and prescribed hot soaks, BenGay and other medications, and given two days off.  June 1987 treatment records show complaints of right shoulder pain for three weeks.  X-rays revealed an ill-defined area of increased bone density in the center of the humeral head.  The examiner noted that the exact significance of the findings although uncertain, could represent an enchondroma or bone infarction.  There is no further treatment for the right shoulder during the Veteran's active military service, and at the time of his separation examination in February 1993, his upper extremities were evaluated as normal, and there was no evidence of a right shoulder disability.

The evidence also included private treatment records showing that the Veteran was first seen post-service for right shoulder pain in April 2001.  Physical examination showed tenderness of the shoulder, but range of motion was full and X-rays were negative for arthritis.  

The new evidence added to the record since the August 2005 denial includes private treatment records from the Jordan-Young Institute and Haygood Medical Center, which show that the Veteran continued to be treated for right shoulder pain, which he reported was related to an injury to the right shoulder during his active military service.  He was diagnosed with a rotator cuff tear in 2005.  An MRI at that time showed a type 3 acromion and degenerative changes at the acromioclavicular joint.  In May 2008, he underwent a right shoulder arthroscopy, subacromial decompression, limited labral debridement, repair of a large rotator cuff tear.  In addition, treatment records from Primary Medical Care Center, Inc. show that in January 2002, the Veteran reported right shoulder pain after being involved in a motor vehicle accident.  He was diagnosed with a right shoulder sprain.

The new evidence of record also includes an August 2008 statement from private physician D.L., who treated the Veteran for the large rotator cuff tear and labral degeneration of his right shoulder at the Jordan Young Institute.  D.L. noted the Veteran's reports of injuring his right shoulder in service in January 1978 while moving an air conditioner.  He also noted that the Veteran's service treatment records showed that he was diagnosed and treated for a muscle strain in January 1978.  D.L. opined that it was quite possible that the Veteran could have sustained an injury that may have predisposed him to some impingement issues that could ultimately have been associated with his rotator cuff tear, which may have been contributory to his ultimate large rotator cuff tear.

The new evidence also includes the report from an August 2009 VA examination the Veteran was afforded in response to his claim.  As discussed further below, the examiner opined that the Veteran's current right shoulder condition is not likely related to the complaints related to his right shoulder during his active military service.

This new evidence, particularly the opinion from private physician DL, relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that his current right shoulder disability is related to his active military service.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a right shoulder disability is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  The development of the reopened claim is addressed below.  
ORDER

New and material evidence has been presented, and the claim for service connection for a right shoulder injury is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his current right shoulder disability developed as a result of an in-service injury to the right shoulder during active Naval service.  Specifically, he has reported that he injured his right shoulder during active duty in January 1978, while removing an air conditioner from the barracks, and again in 1987, while throwing a ball.  He has also reported that although he did not seek treatment in service for his right shoulder after 1978, he continued to experience chronic right shoulder pain for the duration of his active military service and beyond, and that he self-medicated for the pain with over the counter medication.  See December 2004 claim, September 2008 claim, March 2009 notice of disagreement, August 2009 VA examination report, and September 2009 VA Form 9.

As noted above, the Veteran was afforded a VA examination in August 2009 in response to his claim.  The Veteran reported that he sustained two shoulder injuries during active duty, one in January 1978 while lifting air conditioners, and the other in 1987 while throwing a ball.  The examiner's diagnosis was status post surgical repair of a torn rotator cuff.  He opined that it was less likely than not that the Veteran's complaints on active duty were responsible for his current shoulder problem.  His rationale was that the Veteran's right shoulder problems in the military were minor from the standpoint of tearing the rotator cuff, and that the Veteran would have had many more visits to the physicians than were recorded because the problem would have been chronic.  He also noted that the record revealed other injuries that were recent, and were the probable cause of the tear.

The examination report reflects no consideration of the Veteran's reports noted above, that although he did not seek treatment for his right shoulder after his initial injury in 1978, he continued to experience chronic right shoulder pain for the duration of his active military service and beyond.  The Veteran is competent to state what he experienced during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).  

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's right shoulder disability is necessary.  See 38 C.F.R. § 4.2 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of his current right shoulder disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right shoulder disability is etiologically related, in whole or in part, to the Veteran's active military service.

In addition, the examiner must comment on the approximate date of onset and etiology of the current right shoulder disability as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's lay statement regarding the onset of symptoms and continuity of such symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner is advised that the Veteran is competent (and credible for purposes of this examination) to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  The report must be typed.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


